Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Examiner Acknowledges Applicant’s amended claims filed March 7, 2022.
Response to Arguments
Applicant's arguments filed March 7, 2022 have been fully considered but they are not persuasive. 
Applicant asserts that the claims do not fall under one of the judicial categories because they “recite more than concepts performable in the human mind”.  Examiner disagrees with this assertion and notes that ineligible claims often recite elements outside of the judicial categories and the presence of non-abstract elements alone does not resolve patent eligibility.  As discussed below, the claimed abstract idea encompasses the action of an individual watching another play a videogame and commenting about how the player has reached a new high score.  Applicant makes no attempt to narrow the scope of this claimed abstract idea and does not attempt to distinguish the scope of the claimed abstract idea from the current scope of the claims.  
Applicant asserts that the claims use computer processes to perform the abstract idea and because of this computer processing the abstract idea has been reduced to a practical application.  Examiner disagrees with this assertion and notes that the use of “game state data” and computer processing do not incorporate the idea into a practical application.  Applicant makes no argument that the relevant game state data is something that cannot be appreciated by the human mind.  Game state data broadly encompasses game details that can be appreciated by the human senses and processed by the human mind.  As stated above, the claims encompass the action of an individual watching another play a videogame and commenting about how the player has reached a new high score.  A review of the specification indicates that the “game state data” must be something that could be processed by the human mind.  The player is not being informed about the behind the scene processes that might be specific to a technical field, e.g. the processor core or memory bank that is currently operating the game.  The player is being informed about gameplay records, trends etc., this type of data is something processable in the human mind.  While a computer may receive this information as abstract bits, this is merely how computers process data and it is mundane not transformative. Examiner understands that computers and humans process data in different ways.  A human will not be able to look at abstract bits and be able to tell his little brother that he just topped his old record, but that isn’t the test set forth by the 2019 PEG. Applicant’s assertions without persuasive argument will not change this fact and the claims remain rejected.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, 4, 6-14 and 26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. These claims are examined under the framework set forth in the 2019 Patent Eligibility Guidance.
Step 2A prong 1
The claims are directed to a series of steps comprising “identifying at the server an event of dramatic significance is occurring in association with the current point in the game play based on the contextual data and historical data of a plurality of game plays of a plurality of players relating to the gaming application;” “matching the contextual data to one or more of a plurality of statistical patterns of significance, wherein the matching uses some of the game state data captured during a period of time before the current point in the game play by the player;” “generating a total match score;” “determining the event of significance when the total match score satisfies a threshold” and “generating at the server information detailing the event of dramatic significance.” Under the broadest reasonable interpretation, these limitations are concepts performable in the human mind, such as an observation, evaluation, judgement and opinion, and thus fall within the abstract idea grouping of 'mental processes.' For example, a human is capable of visually identifying an event of significance that is occurring in game play, based on context clues from what they are witnessing and historical information in his or her own memory, a human is capable of mentally determining if the events witnessed meet a threshold for the observed “statistical patterns of significance”, e.g. a personal record or other record as compared to the gameplay of “a plurality of players”, and then generating information that dramatizes the event of significance, by writing about it or talking about it. Additionally/alternatively, these limitations are indicative of managing personal behavior and following rules or instructions (i.e. game play), and thus fall within the ‘certain methods of organizing human activity’ grouping of abstract ideas.
Step 2A prong 2
Claim 1 does not recite additional elements that when considered alone or in combination, integrate the judicial exception into a practical application. The additional elements recited are “receiving at a server over a network from a client device game state data during game play of a player playing a gaming application for generation of contextual data corresponding to a current point in the game play;” and “sending the information over the network from the server to the client device for simultaneous presentation with the game play of the player.” Receiving contextual data corresponding to game play of a player playing a gaming application merely adds insignificant extrasolution activity to the abstract idea (See MPEP 2106.05(g)).
That the contextual data is received “at a server over a network” merely limits the use of the judicial exception to a particular technological environment or field of use i.e. the Internet (See MPEP 2106.05(h)).
That the contextual data is received “at a server” and “from a client device” merely uses the devices as a tool to send and receive contextual data corresponding to game play of a player playing a gaming application (See MPEP 2106.05(f)).
The limitation “sending the information over the network from the server to the client device for simultaneous presentation with the game play of the player” under the broadest reasonable interpretation is interpreted as generally presenting or delivering the information in connection with the game play (See Specification at [0054]). This type of general data output is merely adding insignificant extra-solution activity to the judicial exception (See MPEP 2106.05(g)).
Thus, the claim does not recite an improvement to a technical field or a meaningful limitation beyond generally linking the use of the judicial exception to a particular technological environment. The specification fails to identify a technical problem and explain how the specification provides a technical solution. The problem identified to be solved is not technical (See [0007]-[0008], problem to be solved is to make commentating of live sports “more compelling.”).
Step 2B
The additional elements of claim 1 when evaluated individually and in combination fail to amount to significantly more than the judicial exception. As discussed above with respect to an integration into a practical application, receiving data over a network from a client device and sending the information for presentation is also not sufficient to provide an inventive concept. Specifically, “[R]eceiving at a server over a network from a client device game state data during game play of a player playing a gaming application for generation of contextual data corresponding to game play” is well-understood, routine and convention as evidenced by the courts (See MPEP 2106.05(d) Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information). “sending the information over the network from the server to the client device for simultaneous presentation with the game play of the player” claimed at a high level of generality, is well-understood, routine and conventional, as general data presentation has been recognized by the courts as such (See MPEP 2106.05(d) “Presenting offers and gathering statistics”, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93). In combination, receiving data and presenting information is not enough to provide an inventive concept (See Versata Dev. Group, Inc. v. SAP Am., Inc. (Fed. Cir. 2015) and TLI Communications LLC v. AV Auto. LLC (Fed. Cir. 2016). Thus, the claims to not recite significantly more than the judicial exception.
Claims 2, 6-9 and 13 provide for more mental processes similar to those discussed above.
Claims 4, 8, 10-12, 14 and 26 provide for more extra-solution activity similar to those discussed above. With regard to claim 10’s limitation regarding “presenting the narration along with the game play of the player”, Examiner is taking official notice of narration presentations during gaming as being well understood, routine and conventional in the gaming art.
With regard to the artificial intelligence implementation in claim 8 and 26, Examiner notes that the use of artificial intelligence is well-understood routine and conventional in the gaming arts and has been the focus of early artificial intelligence efforts, see AI chess opponents and see also U.S. Publication 2008/0231627 by Shearer at para. 1-6. While Applicant has claimed the use of artificial intelligence for a purpose other than control of an opponent, this application does not render the use of artificial intelligence unconventional in gaming.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.    
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER J IANNUZZI whose telephone number is (571)272-5793. The examiner can normally be reached M-F 9:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.










Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER J IANNUZZI/Examiner, Art Unit 3715

/James S. McClellan/Primary Examiner, Art Unit 3715